Matter of Milagros C. v Administration for Children's Servs. (2014 NY Slip Op 06891)
Matter of Milagros C. v Administration for Children's Servs.
2014 NY Slip Op 06891
Decided on October 14, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 14, 2014Friedman, J.P., Moskowitz, Feinman, Gische, Kapnick, JJ.


13180

[*1] In re Milagros C., A Child Under Eighteen Years of Age, etc., Rosa R., Respondent-Appellant,
vAdministration for Children's Services, Petitioner-Respondent.
Geanine Towers, P.C., Brooklyn (Geanine Towers of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Jane L. Gordon of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Susan Clement of counsel), attorney for the child.
Order of fact-finding and disposition (one paper), Family Court, Bronx County (Joan L. Piccirillo, J.), entered on or about November 15, 2013, which, inter alia, determined that respondent mother abused the subject child, unanimously affirmed, without costs.
Abuse was made out by a preponderance of the credible evidence establishing that the child informed the mother of the sexual abuse by the child's brother, and that the child made statements to several people that, on one occasion, the mother walked in on them as her brother was forcing her to engage in sexual activity with him (see Matter of Jaquay O. , 223 AD2d 422 [1st Dept 1996], lv denied  88 NY2d 801 [1996]). The court properly exercised its discretion in finding that the child's out-of-court statements were corroborated by the brother's guilty plea to [*2]criminal sexual act in the third degree, as well as the detail, consistency and specificity of the child's statements to numerous individuals (see  Family Court Act § 1046[a][vi]; Matter of Nicole V.,  71 NY2d 112, 119-120 [1987]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 14, 2014
CLERK